Electronically Filed
                                                         Supreme Court
                                                         SCPW-17-0000589
                                                         09-AUG-2017
                                                         03:21 PM


                          SCPW-17-0000589


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                  ELIA IKAIKA MUNDON, Petitioner,


                                 vs.


THE HONORABLE STEVEN M. NAKASHIMA, Judge of the Family Court of

     the First Circuit, State of Hawai'i, Respondent Judge,


                                 and


CHEVELLE LEIHOKU MUNDON nka CHEVELLE LEIHOKU TEVES, Respondent.



                        ORIGINAL PROCEEDING

                        (FC-D NO. 10-1-302)


            ORDER DENYING PETITION FOR WRIT OF MANDAMUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


            Upon consideration of petitioner Elia Ikaika Mundon’s


petition for writ of mandamus, filed on August 7, 2017, the


documents attached thereto and submitted in support thereof, and


the record, it appears that, at this juncture, petitioner fails


to demonstrate that he has a clear and indisputable right to the


requested relief or that the respondent judge committed a


flagrant and manifest abuse of discretion in denying his motion


for the immediate physical and legal custody of his minor


children.   Petitioner, therefore, is not entitled to the relief

requested.   See Kema v. Gaddis, 91 Hawai'i 200, 204-05, 982 P.2d
334, 338-39 (1999) (a writ of mandamus is an extraordinary remedy

that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested

action; where a court has discretion to act, mandamus will not

lie to interfere with or control the exercise of that discretion,

even when the judge has acted erroneously, unless the judge has

exceeded his or her jurisdiction, has committed a flagrant and

manifest abuse of discretion, or has refused to act on a subject

properly before the court under circumstances in which he or she

has a legal duty to act).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai'i, August 9, 2017.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson